DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
2.	Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive.
The applicant argues that “None of the references recognize a synergistic effect brought by a combination of 1.6 M-2.0 M LiPF6 and an additive selected from the group consisting of organic sultones and organic anhydrides. Specifically, the present description recites "Adding small amounts of certain chemicals, i.e., additives, to the electrolyte of a lithium ion secondary battery, may markedly improve certain properties such as battery cycle life and calendar life and the battery's cycling efficiency and reversible capacity”.
Therefore, the claim of unexpected benefit or synergistic effect is related with the additives in the electrolyte. Therefore, the data relied upon by applicant as showing unexpected results is not commensurate in scope with the independent claims. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claim(s) 1, 4-5, 7-8 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagner (WO 2011043934) [US 20120172613 A1] in view of Xiao et al (US 20060147808 A1) and of Inagaki et al (US 20070009798 A1).
Regarding claims 1, 4-5, 7-8 and 11-12, Wagner discloses a lithium ion cell comprising lithium titanate (Li4Ti5O12) compound as a negative electrode (lithium titanate anode) and lithiated transition metal oxide or lithiated transition metal phosphate as positive electrode; a separator and a non-aqueous electrolyte. Wagner further teaches that the electrolyte comprises at least one cyclic ester (ethylene carbonate) and at least one linear ester (ethyl methyl carbonate) and a lithium salt (LiPF6).  Wagner further teaches lithium salt is suitably present in a concentration of at least 0.5 moles/liter of electrolyte solution, preferably at least 0.75 moles/liter, up to 3 moles/liter and more preferably up to 1.5 moles/liter.
Wagner further teaches that preferred solvent mixtures include mixtures of a cyclic carbonate with a linear alkyl carbonate at a weight ratio of from 15:85 to 40:60; a cyclic carbonate/cyclic ester mixture at a weight ratio of from 20:80 to 50:50: a cyclic carbonate/cyclic ester/linear alkyl carbonate mixture at weight ratios of 20-48:50-78:2-20; cyclic ester/linear alkyl carbonate mixtures at a weight ratio of from 70:30 to 98:2  [paragraph 0022-0039]. Wagner teaches the claimed lithium salt concentration but remains silent about pin pointing any concentration and its advantage.  However, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
There is not any specific concentration of the salt recited in claim 1. It is well known in the art and also disclosed by the applicant [paragraph 0004-0006] that the maximum ionic conductivity of electrolyte at ambient temperatures is at about 1 M for LiPF6. Therefore, any concentration beyond 1 M would meet the limitations of claim 1.
Further, Wagner teaches that the electrolyte comprises a lithium salt (LiPF6) wherein the lithium salt concentration is from 0.5 moles/liter to 3 moles/liter; therefore, any concentration claimed beyond 1.2 moles/liter falls within the range.
Wagner teaches utilizing various additives in the electrolyte, however, remains silent about the specific claimed additives.  Xiao teaches utilizing additives in electrolytes for lithium ion secondary batteries that include one or more of the following: 
Wagner remains silent about LiNi0.33Co0.33Mn0.33O2 as positive electrode material.  However, it is known in the art to utilize lithium titanate (Li4Ti5O12) compound as a negative electrode and LiNi0.33Co0.33Mn0.33O2 as positive electrode material as taught by Inagaki [Table 1-3].  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
7.	Claim(s) 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagner (WO 2011043934) [US 20120172613 A1] in view of Xiao et al (US 20060147808 A1) and of Inagaki et al (US 20070009798 A1) as applied in claim 1 and further in view of Lee et al (US 20110195308 A1).
Regarding claims 26-27, modified Wagner is silent regarding said Li4Ti5O12 electrode is composed by Li4Ti5O12 material having BET in the range of 4 m2/g to 12m2/g; said Li4Ti5O12 electrode is composed by Li4Ti5O12 material having mean particle size between 4 and 20 microns. In the same field of endeavor, Lee discloses an 4Ti5O12 material having BET in the range of 4 m2/g to 12m2/g; and said Li4Ti5O12 electrode is composed by Li4Ti5O12 material having mean particle size between 4 and 20 microns [Abstract; paragraph 0008, 0024, 0027, 0029, 0066-0067, 0100]. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to avail the teachings of utilizing the lithium titanate properties in order to improve the capacity characteristics of the battery.

8.	Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagner (WO 2011043934) [US 20120172613 A1] in view of Xiao et al (US 20060147808 A1) and of Inagaki et al (US 20070009798 A1) as applied in claim 1 and further in view of Gao et al (US 20110236299 A1).
Regarding claim 28, Wagner is silent regarding the Li4Ti5O12 material having tap density in the range between 0.9 and 1.7 g/cc. Gao discloses the battery comprising Li4Ti5O12 material for the electrode having a tap density of 1.62 g/cc in order to have a high charge-discharge capacity and good cycling performance [paragraph 0008, 0045]. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to avail the teachings of utilizing lithium titanate tap density in order to have high charge-discharge capacity and good cycling performance. 
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
10.	Claims 1, 4-5, 7-8, 11-12 and 26-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5 and 26-28 of copending Application No. 14398682 (reference application). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed subject matter in the instant patent application encompasses the claimed subject matter as recited in the ‘682 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723